Citation Nr: 1512674	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to June 2002 and from October 2002 to October 2003.  The Veteran had additional service in the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) RO in Providence, Rhode Island.

In September 2014 the Veteran and the Veteran's spouse testified at a hearing before the undersigned.  The transcript of the hearing has been associated with the claims file.

In March 2013 a Statement of the Case was issued for the issue listed above and a separate Statement of the Case was issued for the issue of entitlement to service connection for joint pain.  In April 2013, the Veteran submitted a Substantive Appeal on a VA Form 9 that indicated "I want to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that my local VA office sent to me."  The accompanying cover letter from the Veteran's representative indicated in the subject line that this was a Form 9 for Video appeal for hearing loss.  In the note the representative exclusively discussed the Veteran's hearing loss.  Thereafter at the hearing in September 2014 the only issue identified as on appeal was the issue of the rating assigned for hearing loss.  As the representative's cover letter indicated that the VA Form 9 was in regard to hearing loss, the statement on the VA Form 9 indicates that the Veteran wished to perfect the issues on the Statement of the Case, the two issues were identified on separate Statements of the Case, and the only issue identified as on appeal at the hearing before the undersigned was the evaluation assigned for hearing loss, the issue of entitlement to service connection for joint pain is not currently before the Board on appeal.

Additional records have been added to the claims file since the issuance of the May 2014 Supplemental Statement of the Case.  However, these records are not relevant to the issue on appeal.  Therefore, the Board may proceed with adjudication.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The results of audiometric tests conducted in February 2010, May 2012 and March 2014 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA treatment records and private treatment records have been obtained and associated with the claims file.  In addition, the Veteran was afforded VA medical examinations, including an examination in March 2014.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a compensable initial evaluation for bilateral hearing loss. 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 addresses exceptional patterns of hearing impairment; when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran was afforded a VA medical examination in February 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
15
40
LEFT
15
10
45
40

The average of the pure-tone thresholds of the right ear was 17 decibels; the average of the left was 27 decibels.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The examiner noted that there were no significant effects on the Veteran's occupation or usual daily activities.

An exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86 was not demonstrated.  Under Table VI, the examination results correspond to category I hearing in both ears.  These categories correspond with a noncompensable disability rating.  

Audiological evaluation was performed in May 2012 and reported in an August 2012 VA examination.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
25
40
LEFT
15
15
45
45

The average of the pure-tone thresholds of the right ear was 22 decibels; the average of the left was 30 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran reported that he had difficulty understanding conversational speech, especially in background noise and difficulty using the television.

An exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86 was not demonstrated.  Under Table VI, the examination results correspond to category I hearing in both ears.  These categories correspond with a noncompensable disability rating.  

The Veteran was afforded a VA medical examination in March 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
25
45
LEFT
20
15
50
55

The average of the pure-tone thresholds of the right ear was 25 decibels; the average of the left was 35 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The Veteran had mild to moderate hearing loss in the high frequency region, bilaterally.  This degree and configuration of hearing loss can make it difficult to understand speech when there is background noise or when the talker is not facing the Veteran.  The examiner noted that this handicap could have a negative impact on physical and sedentary employment if the demands were for the Veteran to hear well in background noise.   

Neither ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  Under Table VI, the examination results correspond to category I hearing in both ears.  These categories correspond with a noncompensable disability rating.  

At the hearing before the undersigned the Veteran reported that he had difficulty hearing when there was background noise present.  He indicated that he had to turn the television up.  His wife had to be in front of him to be heard while speaking.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations and evaluation addressed the functional and daily life effects of the Veteran's hearing loss disability.  In February 2010 the examiner noted that there were no significant effects on the Veteran's occupation or usual daily activities.  Upon evaluation in May 2012, the Veteran was noted to report that he had difficulty understanding conversational speech, especially in background noise and difficulty using the television.  Upon examination in March 2014 the examiner noted that the Veteran's hearing loss can make it difficult to understand speech when there is background noise or when the talker is not facing the Veteran and could have a negative impact on physical and sedentary employment if the demands were for the Veteran to hear well in background noise.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The Board acknowledges that it has been argued that the testing is inadequate because it is performed in a quiet room and does not take into account having to have people look at the Veteran or be speaking with him directly face to face so that he can hear them.  However, the examinations performed were conducted pursuant to the regulations.  In addition, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,202, 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  As discussed above, the Veteran's audiological testing does not reveal an exceptional pattern of hearing loss. 

Based upon the above, at no time during the period on appeal has the Veteran's hearing loss disability manifested symptoms warranting a compensable evaluation as each examination found category I hearing in both ears corresponding with a noncompensable evaluation.  As such, the appeal is denied.  

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The March 2014 examiner indicated that the Veteran's hearing loss could have an impact on the Veteran's occupation if the demands were for the Veteran to hear well in background noise.  However, there is no indication that the Veteran is unemployable due to his hearing loss.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record reveals that the Veteran is not employed.  The Veteran stated in his application for TDIU that his unemployment is due to all of his service connected disabilities.  However, at his hearing before the undersigned, the Veteran reported that he had to be directly in front of customers when he tries to talk with them and he could not hear over the noise of power tools on the job, the Veteran did not report that he was unemployable due to his hearing loss disability.  The Veteran's spouse reported in a statement dated in June 2014 that the Veteran was unemployable due to his knees, hips and lower back.  In addition, the Veteran's representative, at the hearing before the undersigned, indicated that the Veteran had service connected disabilities other than hearing loss that prevented him from working.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable initial evaluation for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


